Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  DETAILED ACTION

Response to Amendment

This Notice of Allowance has been issued in response to applicant’s communication filed on August 16, 2022 in response to PTO Office Action. The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Status

The instant application having Application has claims 1-20 pending in the application filed; all of which are ready for examination by the examiner.  

The Applicant’s arguments filed on 08/16/2022 with respect to the PTO Office Action have been fully considered and are persuasive.

Claims 1-20 are pending for this office action.


 Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 
The prior art made of HOCHSTENBACH (U.S. Pub. No. 2018/0126185) teaches method for identifying false positive data from a set of blast exposure data, the method comprising the steps of: receiving the set of blast exposure data comprising raw pressure data over time. HOCHSTENBACH (U.S. Pub. No. 2018/0126185) but fails to teach the following claimed features in combination with overall claimed limitations when interpreted in light of the specification.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest determining a bias associated with the raw pressure data; debiasing the raw pressure data according to the determined bias to produce debiased pressure data; filtering the debiased pressure data to produce filtered pressure data; integrating the debiased pressure data over time to produce impulse data; integrating the filtered pressure data over time to produce filtered impulse data; identifying one or more predefined features within any of the raw pressure data, the debiased pressure data, the impulse data, the filtered pressure data, and the filtered impulse data, wherein the one or more predefined features are associated with at least one of a plurality of predefined false positive classes; determining a false positive score associated with the set of blast exposure data based on the one or more identified features; and if the false positive score exceeds a predetermined threshold value, flagging the set of blast exposure data with a false positive flag and as specifically called for the claimed combinations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-20 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records. The above features in conjunction with all other limitations of the dependent and independent claims 1-20 are hereby allowed.

Claims 1-20 are allowed.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISAAC M WOO/Primary Examiner, Art Unit 2163